J-A07021-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    QUINDELL CAMPBELL                          :   No. 699 EDA 2021

                 Appeal from the Order Entered March 10, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0001547-2020


BEFORE: DUBOW, J., McLAUGHLIN, J., and KING, J.

MEMORANDUM BY McLAUGHLIN, J.:                             FILED JULY 11, 2022

        The Commonwealth appeals the order granting Quindell Campbell’s

motion to suppress. We reverse and remand for further proceedings.

        The Commonwealth charged Campbell with rape by forcible compulsion,

involuntary deviate sexual intercourse, aggravated assault, and related

crimes.1 The charges stemmed from an incident on January 25, 2020, in Love

Park in Philadelphia. N.T., Motions Hearing, 3/3/21, at 48. Campbell filed a

motion to suppress his cell phone and his identification by an officer. Id. at 6.

The following testimony was presented at the hearing on the motion.

        Officer Louis Carlos Jose Dreyfus Matos testified that he arrived on the

scene and heard the victim yelling and screaming for help. Id. at 48. Officer

Matos saw the victim on her knees and a male standing in front of her. Id. at

____________________________________________


1   18 Pa.C.S.A. §§ 3121(a)(1), 3123(a)(1), and 2702(a)(1), respectively.
J-A07021-22



49. The male was later identified as Campbell. Officer Matos chased the male

on foot but lost him. Id. at 50-53.

        Six days later, on January 31, 2020, Campbell went to the Special

Victims Unit to clear his name. Id. at 41-42. Detective Thomas Price and

Detective Edward Enriquez saw Campbell when he arrived. Id. Detective Price

testified that he believed that Detective Enriquez asked Campbell if he had a

phone with him at the time, and Detective Enriquez told him that Campbell

said, “he did not have one on him.” Id. at 41. Detective Price testified that

after being Mirandized2 by Detective Enriquez, Campbell invoked his right to

an attorney. Id. at 43.

        Detective Enriquez testified that the following day, on February 1, 2020,

he prepared and executed a search warrant for Campbell’s home. Id. at 8.

The search warrant was to obtain multiple items from the home including

Campbell’s cell phone. Id. at. 10.3 Detective Price testified that he was present

when they executed the search warrant, and as he was leaving the property,

a detective told him that Campbell arrived as a passenger in his mother’s car

and immediately got out of the vehicle and began walking away from the



____________________________________________


2   Miranda v. Arizona, 384 U.S. 436 (1966).

3 The parties stipulated to the admission of the affidavit of probable cause,
which stated that “the search was for the purposes of seizing any clothing and
footwear worn by the subject on the day of the sexual assault, the subject’s
cell phone, take photos and to seize anything of evidentiary value.” Affidavit
of Probable Cause, dated 2/5/20, at 3; see also N.T., 3/3/21, at 10.

                                           -2-
J-A07021-22


house. Id. at 20, 28. Campbell had what Detective Price believed to be a cell

phone in his hand. Id. at 20. Detective Price walked toward Campbell and told

him to shut the phone off and hand it over. Id. at 21. Campbell complied with

the request. Id.

      Detective Price testified that he took the phone for evidentiary purposes.

Id. at 22. He testified that he had watched a surveillance video of the assault

and had “observed what I believe to be a flash from a cell phone, as far as

somebody taking a picture during the course of the assault.” Id. He also

testified that he took the phone “so that no evidence was destroyed, that

being, the phone couldn’t be cleared, couldn’t be thrown away, destroyed or

anything like that.” Id. Detective Price specifically stated that at the time they

executed the search warrant at Campbell’s home, he had already viewed the

surveillance video. Id. at 34.

      Detective Price testified that on February 3, 2020, he prepared and

obtained a search warrant to conduct forensic analysis of Campbell’s phone.

Id. at 23. In the affidavit of probable cause, he noted that the surveillance

video of the attack shows a flash from an object in Campbell’s hand, which

could be a cell phone taking a photo. Id. at 25-26. He testified that he was

not sure when he first observed the flash on the video but that it was before

he confiscated Campbell’s phone. Id. at 34.

      The trial court granted the motion to suppress Campbell’s phone but

refused to suppress the identification by Officer Matos. N.T., Motions Hearing,


                                      -3-
J-A07021-22


3/10/21, at 53, 54.4 Regarding the phone, the court concluded that the

detectives could have obtained a search warrant before confiscating it. Id. at

54. It also determined that “the exigent circumstances were created by the

officer’s pursuit of [Campbell], and then they got a warrant.” Id. at 55. The

Commonwealth appealed the order granting the motion to suppress.5

       The Commonwealth raises the following issue: “Did the [trial] court err

by suppressing evidence implicating [Campbell] in a sexual assault on the

theory that, under the circumstances presented, no exigency existed and the

police were required to obtain a warrant before seizing his cell phone in order

to preserve evidence?” Commonwealth’s Br. at 4.

       When reviewing the grant of a suppression motion, “[w]e consider only

the evidence from the defendant’s witnesses together with the evidence of the

prosecution that, when read in the context of the entire record, remains

uncontradicted.” Commonwealth v. Banks, 165 A.3d 976, 979 (Pa.Super.

2017) (citation omitted). We determine whether the factual findings of the

court are supported by the record and whether the court properly applied the


____________________________________________


4  The motions hearing on March 3, 3021 ended abruptly due to the
stenographer feeling ill. See N.T., 3/3/21, at 56.

5 The court held a hearing on July 7, 2021, stating that it “neglected to recall
from the first portion of the hearing certain salient information that would
potentially change my mind as to the exigency of the circumstances[.]” N.T.,
Hearing, 7/7/21, at 4. It inquired as to whether the Commonwealth would
withdraw its appeal based on this information. The court continued the case
where the Commonwealth stated that it would not withdraw the appeal. N.T.,
Hearing, 7/12/21, at 4.

                                           -4-
J-A07021-22


law to the facts of the case. See id. Additionally, we “determine the

reasonableness of the inferences and legal conclusions drawn from those

findings.” Id. (citation omitted).

      Both   the   United   States   and   Pennsylvania   Constitutions   protect

individuals from unreasonable searches and seizures. See Commonwealth

v. Bostick, 958 A.2d 543, 550 (Pa.Super. 2008). Absent an exception, police

must have a warrant based on probable cause before they may conduct a

search for or seize evidence. See Commonwealth v. Heidelberg, 267 A.3d

492, 502 (Pa.Super. 2021) (en banc).

      An exception to the warrant requirement is when there are exigent

circumstances. Exigent circumstances exist where “the need for prompt police

action is imperative, either because the evidence sought to be preserved is

likely to be destroyed or secreted from investigation, or because the officer

must protect himself from danger. . . .” Commonwealth v. Lee, 972 A.2d 1,

5 (Pa.Super. 2009) (citation omitted).

      The Commonwealth maintains that “exigent circumstances justified the

warrantless seizure of [Campbell’s] phone from his person.” Commonwealth’s

Br. at 11. It argues that the trial court erred “by suppressing evidence

implicating [Campbell] in a sexual assault on the theory that, under the

circumstances presented, no exigency existed and the police were required to

obtain a warrant before seizing his cell phone in order to preserve evidence[.]”

Id. at 4. The Commonwealth contends that the police reasonably believed


                                      -5-
J-A07021-22


that an immediate seizure of Campbell’s phone was necessary to protect any

evidence from being destroyed. See id. at 16.

      In its Rule 1925(a) opinion, the court states that contrary to its ruling

at the hearing, “justifiable exigent circumstances and probable cause to seize

this cellular phone had existed.” Pa.R.A.P. 1925(a) Opinion, filed 7/27/21, at

13. The court notes that the affidavit of probable cause for the search of

Campbell’s home stated that the officers intended to retrieve Campbell’s

phone. The court believes that the concern that any evidence on the phone

could be destroyed “was credible, valid and imminent” because of Campbell’s

reaction to the police presence at his home, one day after Detective Enriquez

had asked to see his phone. See id. at 12.

      Exigent circumstances authorized the officers to seize Campbell’s phone

without first obtaining a search warrant. Detective Price testified that before

executing the search warrant, he reviewed the surveillance video showing an

assailant, whom he identified as Campbell, attacking the victim. He said that

the video showed a flash that he thought was from a cell phone taking a

picture of the victim. A day before they executed the search warrant, Detective

Price asked Campbell if he had a cell phone and Campbell said he did not have

one on him. When Campbell arrived at the house while police were executing

the search warrant, instead of attempting to go into the house or speak with

the police, Campbell got out of the car and walked away.




                                     -6-
J-A07021-22


      The record thus establishes that exigent circumstances existed sufficient

to seize Campbell’s cell phone without a warrant. As Detective Price testified,

police needed to secure Campbell’s cell phone promptly to prevent the possible

destruction of evidence. We thus reverse the court’s order insofar as it

suppressed Campbell’s cell phone.

      Order reversed in part. Case remanded. Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/11/2022




                                     -7-